United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3390
                                   ___________

Ricky Gerald Moore,                    *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
John E. Potter, Postmaster General,    *
                                       * [UNPUBLISHED]
             Appellee.                 *
                                  ___________

                             Submitted: May 7, 2009
                                Filed: May 14, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Ricky Gerald Moore appeals the district court’s1 adverse grant of summary
judgment in his employment-discrimination action. After reviewing the record de
novo, viewing the evidence and all reasonable inferences from it in a light most
favorable to Moore, see Jacob-Mua v. Veneman, 289 F.3d 517, 520 (8th Cir. 2002)
(standard of review), we conclude summary judgment was proper for the reasons
stated by the district court. Accordingly, we affirm. See 8th Cir. R. 47B.


      1
       The Honorable Mary Ann L. Medler, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).